Case: 20-60093
   Case:           Document: Doc
          4:18-cv-00149-JMV  00515666156       Page: 1 1 of
                                 #: 28 Filed: 12/08/20   Date  Filed: 12/08/2020
                                                            2 PageID   #: 123
  Case: 20-60093
     Case:           Document: Doc
            4:18-cv-00149-JMV  00515666163       Page: 1 2 of
                                   #: 28 Filed: 12/08/20   Date  Filed: 12/08/2020
                                                              2 PageID   #: 124




                    United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
LYLE W. CAYCE                                                       TEL. 504-310-7700
CLERK                                                            600 S. MAESTRI PLACE,
                                                                         Suite 115
                                                                NEW ORLEANS, LA 70130

                              December 08, 2020


Mr. David Crews
Northern District of Mississippi, Greenville
United States District Court
911 Jackson Avenue
Oxford, MS 38655

      No. 20-60093       Demetrius Barber v. James Burke, et al
                         USDC No. 4:18-CV-149


Dear Mr. Crews,
Enclosed is a copy of the Supreme Court order denying certiorari.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk



                                     By: _________________________
                                     Stacy M. Carpenter, Deputy Clerk
